DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: ZTE CORPORATION: "Performance Analysis on Early HO Preparation and Early HO CMD", 3GPP DRAFT; R2-132375_EARLYHOPREP_AND_EARLYHOCMD, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG2, no. Barcelona, Spain; 20130819 - 20130823 9 August 2013 (2013-08-09), XP050718144, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg_ran/WG2_RL2/TSGR2_83/Docs/ [retrieved on 2013-08-09].

establish a first measurement of radio channel conditions between the terminal device and a first candidate target access node (implied by chapter 2, 2. "Upon the entry condition is applicable for A3");
determine if the first measurement of radio channel conditions for the first candidate target access node satisfies a first predefined criterion, and if so, transmit to the source network access node an indication that the first measurement of radio channel conditions for the first candidate target network access node satisfies the first predefined criterion (implied by chapter 2, 2. "Upon the entry condition is applicable for A3 the UE ... sends the Early HO Preparation Msg");
receive and store an indication of first connection information for use by the terminal device for connecting to the first candidate target network access node (chapter 2, 4, "the UE preserves the configurations and the reserved resources upon receiving the message");
establish a second/further measurement of radio channel conditions between the terminal device and the first candidate target network access node (implied by chapter 2, 5. "If the leaving condition for A3 event is fulfilled");
	determine if the second/further measurement of radio channel conditions satisfies a second predefined criterion, and if so, transmit to the source network access node an indication that the second measurement of radio channel conditions for the first candidate target network access node satisfies the second predefined criterion, wherein the second predefined criterion is 
receive an indication the terminal device should connect to the first candidate target network access node (chapter 2, 7., "The source eNodeB sends the HO Command to the UE"), and, in response thereto, 
transmit signalling to the first candidate target network access node using the stored first connection information to initiate a connection to the first candidate target network access node (Fig. 2.1, Step 09).
Regarding claim 17, D1 teaches a source network access node for use in a wireless telecommunications system comprising a terminal device, the source network access node and one or more candidate target network access nodes, wherein the source network access node comprises controller circuitry and transceiver circuitry configured to operate together such that the source network access node is operable to:
receive from the terminal device an indication that a first measurement of radio channel conditions for a first candidate target network access node for the terminal device satisfies a first predefined criterion (see fig. 2.1: step 02: the UE starts the TTT timer and sends the Early HO Preparation Msg to the source eNodeB, informing the source eNodeB the potential HO target eNodeBs (from eNodeB 01 to eNodeB N in the above figure)), and in response thereto, to transmit to the terminal device an indication of first connection information for use by the terminal device for connecting to the first candidate target network access node (see fig. 2.1: step 04; The source eNodeB sends the Early HO Command Msg to the UE);
receive from the terminal device an indication that a second measurement of radio channel conditions for the first candidate target network access node for the terminal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1: “ZTE CORPORATION: "Performance Analysis on Early HO Preparation and Early HO CMD", 3GPP DRAFT; R2-132375_EARLYHOPREP_AND_EARLYHOCMD, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG2, no. Barcelona, Spain; 20130819 - 20130823 9 August 2013 (2013-08-09), XP050718144, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg_ran/WG2_RL2/TSGR2_83/Docs/ [retrieved on 2013-08-09]” in view of  Chen et al. (US 2013/0010763 A1).
Regarding claim 13, D1 teaches a terminal device for use in a wireless telecommunications system comprising the terminal device, a source network access node and one or more candidate target network access nodes, wherein the terminal device comprises 
establish a first measurement of radio channel conditions between the terminal device and a first candidate target access node (implied by chapter 2, 2. "Upon the entry condition is applicable for A3");
determine if the first measurement of radio channel conditions for the first candidate target access node satisfies a first predefined criterion, and if so, transmit to the source network access node an indication that the first measurement of radio channel conditions for the first candidate target network access node satisfies the first predefined criterion (implied by chapter 2, 2. "Upon the entry condition is applicable for A3 the UE ... sends the Early HO Preparation Msg");
receive and store an indication of first connection information for use by the terminal device for connecting to the first candidate target network access node (chapter 2, 4, "the UE preserves the configurations and the reserved resources upon receiving the message");
establish a further measurement of radio channel conditions between the terminal device and the first candidate target network access node (implied by chapter 2, 5. "If the leaving condition for A3 event is fulfilled");
determine if the further measurement of radio channel conditions satisfies a second predefined criterion, and if so, transmit to the source network access node an indication that the second measurement of radio channel conditions for the first candidate target network access node satisfies the second predefined criterion, wherein the second predefined criterion is different to the first predefined criterion (chapter 2, 5., "The UE transmits the Measurement Report to the source eNodeB"). 

Chen et al. teach determine if the further measurement of radio channel conditions satisfies a further predefined criterion, and if so, discard the first connection information (see fig. 4 and pars. 0099-105: the UE deletes the Scell and all existing Scell by oneself if the handover command does not indicate deletion of the Scell on the CC1 and may delete the measurement tasks related to these Scells together if they exist. If the handover command indicates the deletion of the Scell on the CC1, then the UE deletes the Scell and the measurement tasks (MID#1/2/3) related to the Scell on the CC1 after receiving the handover command). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Chen et al. to the method of Document D1 in order for the unmodified configuration information can be sent without using an air interface, thus saving the air interface resource.
Regarding claim 2, D1 does not mention wherein the first predefined criterion is satisfied if the first measurement of radio channel conditions indicates a quality characteristic for the radio channel conditions at the time of the first measurement exceeds a first predefined threshold and the second predefined criterion is satisfied if the second measurement of radio channel conditions indicates a quality characteristic for the radio channel conditions at the time of the second measurement exceeds a second predefined threshold. Chen et al. teach the first predefined criterion is satisfied if the first measurement of radio channel conditions indicates a quality characteristic for the radio channel conditions at the time of the first measurement exceeds a first predefined threshold and the second predefined criterion is satisfied if the second 
Regarding claim 3, Chen et al. also teach wherein the first and second predefined criteria are associated with different thresholds for the same quality characteristic (see par. 0099 and fig. 4).
Regarding claim 4, Chen et al. also teach wherein the first and second predefined criteria are associated with different quality characteristics (see par. 0099 and fig. 4).
Regarding claim 5, Chen et al. also teach wherein the terminal device is further configured to:
establish a first measurement of radio channel conditions between the terminal device and a second candidate target access node;
determine if the first measurement of radio channel conditions for the second candidate target access node satisfies the first predefined criterion, and if so, transmit to the source network access node an indication that the first measurement of radio channel conditions for the second candidate target network access node satisfies the first predefined criterion;
receive and store an indication of second connection information for use by the terminal device for connecting to the second candidate target network access node (see pars. 0099-0105 and figs. 3, 4, 5a. to 5c: target cell MO#1; MO#2; MO#3).

Regarding claim 7, Chen et al. also teach wherein the terminal device is configured to discard the stored first connection information so that it does not go on to initiate a connection to the first candidate target network access node using the stored first connection information if one or more of the following conditions is met:
(i) the terminal device does not determine the second measurement of radio channel conditions for the first candidate target network access node satisfies the second predefined criterion within a predefined validity period associated with the stored first connection information;
(ii)    the terminal device connects to a different candidate target network access node after having stored the first connection information;
(iii)    the terminal device determines a first measurement of radio channel conditions between the terminal device and a second candidate target access node satisfies the first predefined criterion after having stored the first connection information;
(iv)    the terminal device receives signalling from the source network access node to indicate the terminal device should discard the stored first connection information;
(v)    the terminal device determines a third measurement of radio channel conditions between the terminal device and the first candidate target access node satisfies a third predefined criterion before the terminal device determines the second measurement of 
Regarding claim 8, Chen et al. also teach wherein the indication that the first measurement of radio channel conditions for the first candidate target network access node satisfies the first predefined criterion and / or the indication that the second measurement of radio channel conditions for the first candidate target network access node satisfies the second predefined criterion comprises at least one of:
(i)    a radio resource control message;
(ii)    layer two, L2, signalling, such as a medium access control, MAC, header;
(iii)    layer one, LI, signalling, such as in association with a scheduling request or other control information (see par. 0099).
Regarding claim 9, Chen et al. also teach wherein the indication the terminal device should connect to the first candidate target network access node comprises as a least one of:
(i)    an indication of an identifier for the first candidate target network access node;
(ii)    a radio resource control message;
(iii)    layer two, L2, signalling, such as a medium access control, MAC, control element;
(iv)    layer one, LI, signalling, such as a physical downlink control channel, PDCCH, order (see par. 0099 and fig. 4).
Regarding claim 10, Chen et al. also teach wherein the indication of first connection information for use by the terminal device for connecting to the first candidate target network access node comprises an early handover command for the first candidate target network access node (see fig. 4 and par. 0101).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643